Fiduciary/Claymore MLP Opportunity Fund 227 West Monroe Street Chicago, Illinois 60606 December 6, 2016 Valerie Lithotomos Division of Investment Management Securities and Exchange Commission treet, NE Washington, DC 20549 Re: Fiduciary/Claymore MLP Opportunity Fund – Registration Statement on Form N-2 (File Nos. 333-213517 and 811-21652) Dear Ms. Lithotomos: In accordance with Rule 461 of the General Rules and Regulations under the Securities Act of 1933, as amended, Fiduciary/Claymore MLP Opportunity Fund (the “Fund”) hereby requests acceleration of the effective date of the Fund’s Registration Statement on Form N-2 (File Nos. 333-213517 and 811-21652) (the “Registration Statement”) so that it may become effective at 2:00 p.m., Eastern time, on Wednesday, December 7, 2016, or as soon as practical thereafter. Sincerely, FIDUCIARY/CLAYMORE MLP OPPORTUNITY FUND By: /s/ Mark E. Mathiasen Mark E. Mathiasen Secretary
